Citation Nr: 0601592	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:  Army and Navy Union, USA


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to August 
1970.  He died in October 2000.  The appellant in this matter 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's certificate of death reflects that the 
immediate cause of death was renal failure due to diabetes 
due to hypertension.  Type II diabetes mellitus is one of a 
list of diseases associated with exposure to certain 
herbicide agents.  38 C.F.R. § 3.309(e) (2005).  As such, 
presumptive service connection for the veteran's cause of 
death may be a viable theory of entitlement, provided there 
is sufficient evidence to show it is as likely as not that 
the veteran was exposed to herbicides during his service.  
See 38 C.F.R. § 3.102 (2005).  The evidence need not 
establish actual exposure in every case, as evidence that a 
veteran served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
gives rise to a presumption of exposure.  Such service 
includes serving in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6) (2005).  

A review of the record indicates during a VA examination in 
September 1985, the veteran had alleged that his assigned 
ship was operating just off the coast of Quantri, Republic of 
Vietnam early in 1964.  And during offshore operations, he 
reportedly traveled to Vietnam by helicopter in the 
performance of his duties.  Although the veteran's personnel 
records appear to contradict the year given by the veteran, 
there is evidence of record that the veteran was assigned to 
USS Iwo Jima (LPH-2) from October 1967 to May 1968.  A 
Citation in the veteran's personnel records reflects all 
personnel attached to and serving with Amphibious Ready Group 
Alpha (Task Group 76.4) from November 15, 1967, to May 22, 
1968, including the veteran, are authorized to wear the 
Meritorious Unit Commendation Ribbon for services performed 
on board.  The citation elaborates on several combat 
operations in the Republic of Vietnam and recognizes 
"significant contributions...in the "I Corps Tactical Zone 
(ICTZ) through combat support and medical evacuation 
operations conducted by units of the ready group."  
(Emphasis added)  The veteran's personnel records provide no 
further information with regard to the nature of his 
participation in Operations Ballistic Arch, Ballistic Armor, 
Fortress Attack, and Fortress Attack II.  In light of the 
veteran's remote assertion that he served in Vietnam and his 
participation in various combat support operations referenced 
herein, additional development is needed to ascertain whether 
the veteran served in Vietnam.

In view of the foregoing, this appeal is REMANDED to the RO 
via the AMC for the following action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the veteran's 
death, of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in her possession that pertains 
to her claim.

2.  The RO should review the file and 
prepare a summary of all evidence 
pertaining to the veteran's alleged 
service in the Republic of Vietnam.  
This summary should include a synopsis 
of the veteran's comments about his 
service in Vietnam made during the VA 
examination in September 1985, as well 
as the information in the citation for 
his Meritorious Unit Commendation.  The 
RO should then forward the summary to 
the U.S. Armed Services Center for Unit 
Records Research (USASCRUR), National 
Archives and Records Administration 
(NARA), and/or any other agency the RO 
deems appropriate, and request such 
documents as unit histories and deck 
logs in order to ascertain more 
detailed information about the types of 
operations that were performed by the 
veteran's unit and military 
occupation/specialty during Operations 
Ballistic Arch, Ballistic Armor, 
Fortress Attack, and Fortress Attack 
II.  

3.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the appellant's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

4.  The RO should then readjudicate the 
claim for service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she 
and her representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

